Citation Nr: 0001051	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a skin disability of the groin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for skin disability.  A 
notice of disagreement was received in December 1994, a 
statement of the case was issued in March 1995, and a 
substantive appeal was received in May 1995.

The Board notes that by rating decision in April 1995, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for sterility.  Although the RO included this 
issue in an April 1995 supplemental statement of the case, 
the record does not appear to include a notice of 
disagreement or a substantive appeal as to the sterility 
issue.  Moreover, this issue has not been addressed by the 
veteran's representative or certified by the RO as being in 
appellate status.  Certain statements from the veteran 
received in 1998 and 1998 do, however, refer to 
"infertility."  This matter is hereby referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in April 1986, entitlement to service 
connection for skin disability was denied; a notice of 
disagreement was not received from that determination. 

2.  Evidence received since the April 1986 rating decision 
is, in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claims file does not include medical evidence of a 
nexus between current skin disability of the groin and the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The April 1986 rating decision which denied entitlement 
to service connection for skin disability of the groin is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Certain items of evidence received since the April 1986 
rating decision are new and material, and the veteran's claim 
of entitlement to service connection for a skin disability of 
the groin has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for skin disability of the groin is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that entitlement to 
service connection for residuals of a groin infection was 
denied by a rating decision in April 1986.  The veteran was 
advised of his appellate rights and procedures, but a timely 
notice of disagreement was not received to initiate an appeal 
from that determination; that decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence of record at the time of the April 1986 rating 
decision included only service medical records.  The 
veteran's claim was denied on the basis that although the 
veteran was treated on a number of occasions during service 
for a skin rash of the groin area, there were no residuals of 
the skin rash noted on examination at the time of discharge 
from service.  

Various items of evidence have been received since the April 
1986 rating decision, including an April 1984 private 
treatment record referencing a with an apparent reference to 
two times a year for the past 8 years.  The claims file also 
includes a July 1984 clinical entry documenting a skin 
problem on the penis.  Evidence received since the April 1986 
rating decision also includes various statements from the 
veteran, private treatment reports from July 1984 to 1997, 
and copies of various medical bills and canceled checks.  

As noted earlier, the April 1986 denial was based on a 
finding that the skin condition treated during service had 
resolved prior to separation.  As some items of evidence 
received since April 1986 show treatment for a skin condition 
of the groin area, the Board believes that this new evidence 
is so significant that it should be considered to fairly 
decide the veteran's claim.  In other words, the Board 
concludes that new and material evidence has been received 
and the veteran's claim has been reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

The Board must now determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

While the service medical records clearly document treatment 
for skin symptomatology in the groin area, and assuming that 
the record sufficiently shows a medical diagnosis of current 
skin disability of the groin, the Board is nevertheless 
unable to find the claim to be well-grounded based on the 
evidence currently of record.  What is lacking is medical 
evidence suggesting a nexus or link between any current skin 
disability of the groin and the veteran's service.  The Board 
stresses here that it is medical evidence of a nexus which is 
necessary.  A claimant cannot meet the burden of showing a 
nexus to service merely by presenting lay testimony and/or 
lay statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In other words, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a).

The record does not include any medical evidence of a 
continuity of symptoms from 1970 until 1984.  In this regard, 
the Board is unable to accept the copies of bills and 
canceled checks dated in the 1970's in connection with 
medical treatment as showing treatment for the claimed skin 
rash disorder.  The records submitted by the veteran do not 
show the nature of the medical treatment provided.  Further, 
the record does not include any medical opinion suggesting 
any link between any current skin disability and service, or 
between any current disability and the continuity of symptoms 
attested to by the veteran.  Savage.  

At this point, the Board acknowledges that the veteran has 
also advanced contentions that the skin rash is related to 
Agent Orange exposure during his Vietnam service.  Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  The diseases listed shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam is not warranted 
for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).  However, while the veteran did serve in 
Vietnam, there is no medical evidence showing that the 
claimed skin disorder of the groin area is of a type which is 
included in the presumptive list, and therefore the necessary 
nexus to service cannot be established by use of the 
presumption. 

In closing, the Board hereby informs the veteran that in 
order for his claim to be well-grounded, there must be a 
medical diagnosis of current chronic skin disability of the 
groin as well as medical evidence suggesting a link to the 
inservice skin symptoms of the groin area.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Until there is a well-grounded 
claim, VA is under no duty to assist him with his claim.  To 
the extent that the medical care providers reported by the 
veteran may have medical evidence of current disability and a 
continuity of symptomatology, or may be able to offer medical 
opinions as to causation, the Board hereby informs the 
veteran that such evidence may serve to well-ground his 
claim.  38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for skin 
disability of the groin, but the claim is not well-grounded.  
The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

